PER CURIAM.
Appellant challenges the trial court’s summary denial of his postconviction motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Because Appellant’s sentence is illegal, we reverse the trial court’s denial and remand for resen-tencing.
The points scored on Appellant’s sentencing scoresheet for prior offenses do not accurately reflect the points warranted by those offenses. We, therefore, reverse and remand for resentencing pursuant to a correctly calculated scoresheet.
REVERSED and REMANDED.
BARFIELD, VAN NORTWICK and THOMAS, JJ., concur.